255 F.2d 104
Ioannis FOUNDOULIS, Appellant,v.John M. LEHMANN, District Director, Immigration & Naturalization Service, Appellee.
No. 13370.
United States Court of Appeals Sixth Circuit.
May 12, 1958.

Philip Bartell, Cleveland, Ohio, for appellant.
Sumner Canary, U.S. Atty., Cleveland, Ohio (Russell E. Ake, Cleveland, Ohio, on the brief), for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
Foundoulis brought an action for review of an order of deportation outstanding against him and appeals from the district court's denial of the relief requested. A review of the record convinces us that the district court's disposition of this case was correct.


2
At the administrative hearing the evidence was uncontroverted that Foundoulis, a Greek seaman, had failed to comply with the conditions of the Crewman's Landing Permit which had been issued to him. There was moreover no showing that he was prejudiced by a continuance of not more than three days to meet the lodged charge, nor denied procedural due process in any other respect. Consideration of the eligibility of Foundoulis for quota preference under the provisions of 8 U.S.C.A. § 1153, was beyond the scope of the deportation hearing.


3
The order of the district court is affirmed.